Case 9:17-cv-81261-WPD Document 211 Entered on FLSD Docket 09/12/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                       CASE NO. 17-81261-CIV-DIMITROULEAS

    ALL-TAG CORP.,

                   Plaintiff,

           v.

    CHECKPOINT SYSTEMS, INC.,

                Defendant.
    ____________________________________/

                     ORDER GRANTING UNOPPOSED MOTION TO SEAL

          THIS CAUSE is before the Court upon Defendant’s Unopposed Motion for Leave to File

   Under Seal Defendant’s Motion for Judgment on the Pleadings on Count I and Count II of

   Defendant’s Second Amended Counterclaim and Incorporated Memorandum of Law [DE 206]

   (the “Motion”), filed herein on September 8, 2019. The Court has carefully considered the Motion

   and is otherwise fully advised in the premises.

          Accordingly, it is hereby ORDERED and ADJUDGED as follows:

          1.      The Motion [DE 206] is GRANTED.

          2.      Defendant is given leave to file under seal an unredacted Motion for Judgment on

   the Pleadings on Count I and Count II of Defendant’s Second Amended Counterclaim and

   Incorporated Memorandum of Law.

          3.      The above material shall remain under seal until such time as either: (1) Checkpoint

   and All-Tag agree that the confidential material can be publicly disclosed; or (2) the Court enters

   an Order requiring the confidential material to be publicly disclosed.
Case 9:17-cv-81261-WPD Document 211 Entered on FLSD Docket 09/12/2019 Page 2 of 2



          DONE AND ORDERED in chambers, at Fort Lauderdale, Broward County, Florida, this

   12th day of September, 2019.




    Copies furnished to:
    Counsel of Record
